Citation Nr: 1036893	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether a March 13, 1961, rating decision, in which the RO 
recharacterized the Veteran's service-connected gastrocoloptosis 
as psychophysiologic gastrointestinal reaction, and reduced the 
rating for the disability from 10 percent to 0 percent, involved 
clear and unmistakable error (CUE).

2.  Entitlement to an increased (compensable) rating for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1942 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2008 rating decision in which the RO, inter alia, 
denied the Veteran's claim of a compensable rating for irritable 
bowel syndrome and declined to find clear and unmistakable error 
in a March 13, 1961, rating decision.  In December 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in April 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2009.

In July 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  In a March 13, 1961 rating decision, the RO, inter alia, 
recharacterized service-connected gastrocoloptosis as 
psychophysiologic gastrointestinal reaction, and reduced the 
rating for the disability from 10 percent to 0 percent, effective 
May 13, 1961.  The Veteran appealed the RO's March 13, 1961 
decision to the Board.

3.  Although, in an October 1961 decision, the Board 
characterized the appeal as involving a claim for an increased 
(compensable) rating for psychophysiologic gastrointestinal 
reaction, the Board referenced the reduction in denying a 
compensable rating for disability; no allegations of CUE in the 
Board's decision have been advanced.

4.  Pertinent to the May 2008 claim for increase, the Veteran's 
service-connected irritable bowel syndrome appears to have been 
manifested by complaints of diarrhea and constipation, including 
at least one visit to the emergency room; there has been no 
evidence of severe symptoms resulting in more or less constant 
abdominal distress.


CONCLUSIONS OF LAW

1.  Because the March 13, 1961 rating decision-in which the RO 
recharacterized the Veteran's service-connected gastrocoloptosis 
as psychophysiologic gastrointestinal reaction, and reduced the 
rating for the disability from 10 percent to 0 percent-was 
subsumed by the October 1961 Board decision denying the claim for 
an increased (compensable) rating for psychophysiologic 
gastrointestinal reaction, the claim of CUE in the March 1961 
rating decision lacks legal merit.  38 C.F.R. § 3.105 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent, but no higher, rating for irritable 
bowel syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.114, Diagnostic 
Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

The Board notes, at the outset, that as regards the CUE claim, 
the RO has notified the Veteran of the reasons for the denial of 
this claim, and has afforded him the opportunity to present 
information, evidence, and argument pertinent to this claim.  The 
Board finds that these actions are sufficient to satisfy any 
fundamental due process obligations owed him in connection with 
this claim.  Generally, given the parameters of the law 
surrounding CUE claims, the duties to notify and assist imposed 
by the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or 
in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As explained in more detail below, however, here, the 
Board has found that the CUE claim currently on appeal lacks 
legal merit.  Also in these circumstances, the duties to notify 
and assist required by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim for an increased rating, the Board notes 
that notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2008 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for an increased rating for 
service-connected irritable bowel syndrome, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with general information pertaining to VA's  
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The 
letter also contained the rating criteria used to evaluate the 
Veteran's irritable bowel syndrome disability.  The August 2008 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the June 2008 letter-
which meets most of  content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

Thereafter, the April 2009 SOC set for the criteria for higher 
ratings for PTSD; the form, content, and timing of this notice 
suffices, in part, for Dingess/Hartman.   

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and the 
report of the June 2008 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with either claim is 
warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  CUE Claim

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the 
United States Court of Appeals of Veterans Claims (Court) has 
established a three-prong test.  The three prongs are: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than simple 
disagreement on how the facts were weighed or evaluated), or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of 
the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision .  See  Smith v. Brown, 35 F.3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of 
validity that attaches to a final decision, and when such a 
decision is collaterally attacked the presumption becomes even 
stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed on a claimant who seeks to 
establish prospective entitlement to VA benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

Historically, in this case, the Veteran separated from service in 
October 1945.  In a September 1946 rating decision, the RO, inter 
alia, awarded service connection for gastro-enteritis and 
assigned a noncompensable (0 percent) rating.

In a March 1952 rating decision, the RO  recharacterized the 
named the disability  gastrocoloptosis and assigned a 10 percent 
rating under Diagnostic Code 7342 from November 15, 1951.

An April 1956 rating decision reflects that the RO continued the 
Veteran's 10 percent rating for gastrocoloptosis.  Considering 
all of his service-connected disabilities, the Veteran's combined 
rating was 20 percent form October 11, 1955.  The Veteran was 
notified of this decision and informed that he would receive 
$33.00 per month beginning on October 11, 1955.

In February 1961, the Veteran underwent VA examination.  He then 
complained of burping and occasional vomiting.  He had nausea but 
no diarrhea.  He had symptoms of mild abdominal pain immediately 
after eating.  X-rays were normal, and the diagnosis was 
psychophysiologic gastrointestinal reaction.

Subsequently, in the March 13, 1961 rating decision under 
consideration, the RO recharacteried the Veteran's disability as 
psychophysiologic gastrointestinal reaction, and reduced the 
rating for the disability to 0 percent, effective  May 13, 1961.  
The RO noted that, in February 1952, the Veteran had  x-rays 
which revealed a functional disturbance and gastrocoloptosis, but 
that his current s x-rays revealed no abnormality.  His combined 
rating was reduced from 20 percent to 10 percent, effective May 
13, 1961.

In March 1961, the Veteran initiated an appeal of this decision 
by filing an NOD.  Subsequently, the Board issued a decision in 
October 1961, in which it denied the Veteran an increased 
(compensable) rating for psychophysiologic gastrointestinal 
reaction.

In the May 2008 claim, the Veteran's representative contended 
that the Veteran was not afforded due process with regard to the 
reduction of his disability rating in March 1961.  He also 
contends that the record fails to show any improvement in the 
disability.  Instead, there is only a change in diagnosis.  The 
Veteran requests that the 10 percent rating be restored.

The Board points out, however, that a Board decision subsumes the 
prior rating decisions which address the same issue.  See Smith 
v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1994).  A review of such a rating decision 
is a collateral attack on a final Board decision, which is 
outside the scope of the RO's authority.  Id.  Thus, the RO is 
prohibited from reviewing its own decisions for CUE, where a 
Board decision has subsequently addressed the underlying issue, 
and the Veteran cannot claim CUE in a rating decision, if a later 
Board decision addressed the same issue.  Id.

In this case, as indicated, the October 1961 Board characterized 
the claim on appeal as one for an increased rating.  That 
notwithstanding, the fact remains that, in its decision, the 
Board referenced the prior reduction in rating in reaching the 
conclusion that an increased (compensable) rating was not 
warranted.  Accordingly, the 1961 Board essentially addressed 
that same issue as that which was adjudicated in the March 13, 
1961 rating decision at issue here.  And, as, on these facts, the 
March 1961 has been subsumed by the Board's decision, the current 
claim of CUE in the March 1961 rating decision has no legal 
merit.  

The Board points out that a final decision by the Board may be 
revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 
7111(a) (West 2002).  In such a case, the claimant "must proceed 
before the Board and urge that there was clear and unmistakable 
error" in the Board decision.  See Brown v. West, 203 F.3d 1378, 
1381 (Fed. Cir. 2000).  See also 38 C.F.R. §§ 20.1304, et. al 
(2009).   Here, however, neither the Veteran nor his 
representative has even alleged CUE in the Board's decision-much 
less, filed a specific motion for revision or reversal of the 
Board's decision on the grounds of CUE.  Such a motion may be 
filed at any time.

At present, however, and in view of the procedural history noted 
above, the Board has no alternative but to dismiss the claim of 
CUE in the March 13, 1961 rating decision for lack of legal 
merit.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   As a final 
point, the Board notes that, on these facts, and because the 
Veteran can still file a motion of CUE in the October 1961 Board 
decision, the Veteran is not prejudiced by the Board disposing of 
this issue in a manner differently from the RO. 



III.  Higher Rating Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.  The Veteran filed the current claim for 
increase in May 2008.

Under Diagnostic Code 7319, irritable colon syndrome (spastic 
colitis, mucous colitis, etc) is rated as noncompensable when 
mild with disturbances of bowel function with occasional episodes 
of abdominal distress.  A 10 percent rating is warranted for 
moderate irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
warranted for severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress. 38 C.F.R. § 4.114.

Considering the pertinent evidence in light of the above, the 
Board finds that a 10 percent, but no higher, rating for the 
Veteran's irritable bowel syndrome is warranted.

On June 2008 VA examination, the Veteran stated that he had 
stable weight.  He denied nausea or vomiting.  He admitted to one 
isolated case of constipation, which was due to medication.  Once 
he stopped using the medication, the constipation ceased.  He 
described loose and soft brown stools every three to four days.  
He took Metamucil twice a day and increased his fluid intake.  He 
denied blood or mucous in his stools.  There was no history of 
fistula.  He denied any further treatment for his irritable bowel 
syndrome.  This condition did not affect any of the Veteran's 
activities of daily living.

The Veteran admitted to having a low hemoglobin and hematocrit 
level and a diagnosis of anemia.  Iron studies were normal, but a 
guiac study was positive for blood.  The Veteran denied 
malnutrition, abdominal pain, fistula, ostomy, or abdominal mass.  
The irritable bowel syndrome had been essentially unremarkable 
for years.  There were no symptoms of intermittent constipation 
alternating with diarrhea, which are the classic irritable bowel 
syndrome symptoms.  All diagnoses that were discussed were not 
related to the irritable bowel syndrome.  On examination, the 
Veteran's abdomen was flat, soft, and slightly tender at the 
lower midquadrant.  It was otherwise unremarkable.  There were 
hypoactive bowel sounds throughout.  The diagnosis was irritable 
bowel syndrome.  The examiner also noted diagnoses of colon 
tumor, prostatic carcinoma, anemia, and deep vein thrombosis, 
which were all not related to the irritable bowel syndrome.

In a July 2008 written statement, the Veteran indicated that he 
continued to have intervals of stomach distress.

A March 2009 VA emergency room record shows that the Veteran 
complained of nausea, vomiting, and diarrhea, which began the day 
before.  He had numerous bouts of emesis and watery diarrhea.  
The diagnosis was gastroenteritis, most likely viral.

In a May 2009 written statement, the Veteran complained of 
constipation.  Even though he took medication, he sometimes had a 
difficult time having a normal bowel movement.  Several times 
since then, the Veteran had severe abdominal distress, with loose 
movement.  Three times he was unable to make it to the bathroom 
before soiling his clothing and described an additional time when 
he almost soiled himself.

A January 2010 VA outpatient record shows that the Veteran 
complained of increased constipation.  He tried to increase 
fluids, but it did not help.  He followed his current bowel 
regimen, with hard stools and bowel movements every other day.  

Based on a review of the record, the Board finds that the medical 
evidence is approximately evenly balanced with regard to whether 
the Veteran's disability warrants an increase to a 10 percent 
rating under Diagnostic Code 7319.  However, when the medical 
evidence is considered along with the e Veteran's written 
statements, the collective evidence tends to indicate that his 
irritable bowel syndrome has resulted in increasing symptoms, 
including diarrhea and constipation.  As such, and with 
resolution of all reasonable doubt in the Veteran's favor, the 
Board finds that a 10 percent rating is warranted and granted.

However, an increase to a 30 percent disability is not warranted 
because the evidence does not establish that, at any time 
pertinent to the current claim, the Veteran has suffered from 
severe irritable bowel syndrome with more or less constant 
abdominal distress.  The medical evidence does not reflect this, 
and the Veteran does not contend that his abdominal stress is 
near-constant.  As such, a rating in excess of 10 percent is not 
warranted.

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 10 percent but no higher rating for 
irritable bowel syndrome.  The Board has favorably applied the 
benefit-of-the doubt doctrine in determining that the criteria 
for a 10 percent rating are met, but finds that the preponderance 
of the evidence is against assignment of any higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

The claim of CUE in a March 13, 1961, rating decision, in which 
the RO recharcterized the Veteran's service-connected 
gastrocoloptosis as psychophysiologic gastrointestinal reaction, 
and reduced the rating for the disability from 10 percent to 0 
percent, is dismissed. 

A 10 percent rating for irritable bowel syndrome is granted, 
subject to the legal authority governing the payment of 
compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


